Exhibit 10.1

Baoding Shengde Paper Co., Ltd.
and
Hebei Shuangxing Paper Co., Ltd.
Asset Purchase Agreement
[Unofficial Translation]

This Asset Purchase Agreement (the “Agreement”) was executed on November 25,
2009, in Baoding, Hebei province, by and between Baoding Shengde Paper Co., Ltd.
(“Shengde”) and Hebei Shuangxing Paper Co., Ltd.(“Shuangxing”). Shengde and
Shuangxing agree on the following terms:

  1. Assets

    a. Shengde shall purchase all of Shuangxing’s assets (the “Assets”),
including machineries and office equipments.

      i. List of machineries: shall refer to the Assets Appraisal List in Assets
Appraisal Report (the “Report”) appendix 7 issued by Baoding Chengxin Assets
Appraisal Ltd. (Chengxin), including two 155 digital photo paper coating lines
(the “Lines”); and

      ii. List of office equipments.

    b. Ownership of the above-mentioned items by Shuangxing is transferred to
Shengde upon execution of this Agreement.

  2. Purchase Price. Purchase price of machineries is based on the Report issued
by Chengxin, where the machinery appraisal price is 103,645,426RMB. Shengde and
Shuangxing hereby agree that the purchase price for the machineries shall be
93,000,000RMB. Purchase price for office equipments shall be negotiated outside
of this Agreement.

  3. Shuangxing shall terminate its contract with Hebei Baoding Orient Paper
Milling Company Limited (“Dongfang”) dated October 1, 2009 upon execution of
this agreement. Shuangxing’s shareholders shall not be held liable for any and
all of Shuangxing’s debt.

  4. Delivery of Machineries. The Lines must be able to operate on a regular
basis. Delivery of the Lines is completed after satisfactory testing by
Shengde’s mechanics.

  5. Payment. Dongfang has paid Shuangxing 30,000,000RMB on behalf of Shengde.
Shengde shall pay the rest of purchase price by December 31, 2009.

  6. Payment Information.
Account name: Hebei Shuangxing Paper Co., Ltd.
Bank: China Construction Bank- Xushui Branch
Account #: 1300 1667 4080 5000 0233



  7. Liabilities

    a. In the case that Shuangxing fails to transfer part or all of the Assets,
or that Shuangxing does not finish transferring the assets certificates in the
agreed time,


 


--------------------------------------------------------------------------------

      Shuangxing shall pay 10% of the purchase price to Shengde as liquidated
damages.

    b. In the case that Shengde fails to pay part or all of the purchase price
in the agreed time, Shengde shall shall pay 10% of the purchase price to
Shuangxing as damages.

  8. Disputes. Shengde and Shuangxing shall negotiate about any dispute arising
from this Agreement. If Shengde and Shuangxing are not able to reach agreement
on the disputes, they shall resort to the court.

  9. Effectiveness. This Agreement is executed and becomes effective when
signatures and seals are made by both Shengde and Shuangxing. The two copies,
one of which held by Shengde, the other held by Shuangxing, are equally
authentic.

  10. Miscellaneous. This Agreement may be supplemented or changed in the form
of Contract Supplement. Contract Supplements shall be equally authentic as this
Agreement.


 


  Baoding Shengde Paper Co., Ltd.
/s/ Zhenyong Liu
November 25, 2009




  Hebei Shuangxing Paper Co., Ltd.
/s/ Junling Zhao
/s/Jianmin Li
/s/ Jinmei Huo
November 25, 2009




  Hebei Baoding Orient Paper Milling Company Limited
/s/ Zhenyong Liu
November 25, 2009




 


--------------------------------------------------------------------------------